     Case 5:17-cv-00737-VBF-JPR Document 31 Filed 05/11/20 Page 1 of 1 Page ID #:1701



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     PETER ISAAC TURNER,              )   Case No. ED CV 17-00737-VBF (JPR)
                                        )
12                       Petitioner,    )
                                        )   ORDER ACCEPTING FINDINGS AND
13                  v.                  )   RECOMMENDATIONS OF U.S.
                                        )   MAGISTRATE JUDGE
14     MARCUS POLLARD, Warden,          )
                                        )
15                       Respondent.    )
                                        )
16
17          The Court has reviewed the Petition, records on file, and

18     Report and Recommendation of U.S. Magistrate Judge.          See 28

19     U.S.C. § 636(b)(1).     No objections to the R. & R. have been

20     filed.

21          The Court accepts the findings and recommendations of the

22     Magistrate Judge.     IT THEREFORE IS ORDERED that the Petition is

23     denied and Judgment be entered dismissing this action with

24     prejudice.

25
26     DATED:   May 11, 2020

27                                            VALERIE BAKER FAIRBANK
                                                 U.S. DISTRICT JUDGE
28
